        Case 7:19-cv-04900-KMK Document 29-4 Filed 04/20/20 Page 1 of 1

                             JACQUELINE M. JAMES, ESQ.
 The James Law Firm                                         T: (914) 358 6423
 445 Hamilton Avenue                                        F: (914) 358 6424
 Suite 1102                                                 jjames@JACQUELINEJAMESLAW.COM
 White Plains, NY 10601                                     jacquelinejameslaw.com

                                                            April 17, 2020

Douglas Draygoh
351 S. 3rd Avenue, Fl. 3
Mount Vernon, NY 10550

   Re: 7:19-cv-04900-KMK, Teleconference Hearing Scheduled for April 24, 2020 at 12:00
   pm

Dear Mr. Draygoh:

       The James Law Firm represents Plaintiff in the above captioned matter.

       Enclosed please find the following documents pertaining to this matter:

       1.   Order to Show Cause for Default Judgment
       2.   Notice of Telephone Conference
       3.   Notice of Teleconference Information

        Pursuant to the Notice of Teleconference Information, I have been instructed by the Court
to inform you that there is a teleconference rescheduled for hearing on April 24, 2020 at 12:00 pm.

       To access the conference please call the following number:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 - Access Code: 7702195
       Please enter the conference as a guest by pressing the pound sign (#).

        Upon receipt of this notice, please contact me to let me know whether you will or will not
be able to attend this conference.

                                                     Sincerely,

                                                     By:    /s/ Jacqueline M. James
                                                     Jacqueline M. James, Esq.
                                                     The James Law Firm, PLLC
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff
